Citation Nr: 0703081	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to service connection for left knee disability 
manifested by ligament laxity.

Entitlement to service connection for low back disability.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.   



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1989 to September 1998.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2003 rating decision of the Denver Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for a low back 
disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action is required on his part.  


FINDINGS OF FACT

1.  A left knee disability was not noted on the veteran's 
service entrance examination; however, there is clear and 
unmistakable evidence that a left knee disability pre-existed 
service.  

2.  A left knee disability became symptomatic following 
injury in service, and there is no clear and unmistakable 
evidence that the veteran's left knee disability was not 
aggravated by service.

3.  A hearing loss disability of either ear was not 
manifested in service, and it is not shown that any current 
hearing loss may be related to the veteran's service.  

4.  Tinnitus was not manifested in service, and it is not 
shown that current tinnitus is related to the veteran's 
service.  


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability manifested 
by ligament laxity and early degenerative changes is 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).
2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2006).

3.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A January 2003 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  While this letter did not advise the veteran 
verbatim to submit everything he had pertinent to his claims, 
it explained the type of evidence necessary to substantiate 
his claims and asked him to submit any such evidence.  This 
was equivalent to advising him to submit everything in his 
possession pertinent to the claims.  The September 2003 
rating decision, a January 2005 statement of the case (SOC), 
and a March 2005 supplemental SOC (SSOC) provided the text of 
applicable regulations and explained what the evidence showed 
and why the claims were denied.   Although the veteran was 
not provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) such 
notice is not relevant to the two service connection claims 
being denied.  Regarding the left knee disability, the RO 
will have an opportunity to remedy this notice defect when it 
implements the grant of service connection and assigns the 
initial rating and effective date; the veteran is not 
prejudiced in this decision by such notice defect.  
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOC and to supplement the 
record after notice was given (and the claims were thereafter 
readjudicated by the March 2005 SSOC).  He is not prejudiced 
by any notice timing deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The veteran was provided with 
VA examinations in June 2003.  While (as explained below) 
audiometry was not in complete accordance with guidelines in 
governing regulation, the Board finds (as will also be 
explained below) that additional audiometry is not necessary.  
See 38 C.F.R. § 3.159.  The veteran has not identified any 
additional evidence pertinent to these claims.  VA's 
assistance obligations are met.  

II.  Factual Background

The veteran's DD-214 shows that he served in the Army from 
November 17, 1989 to September 12, 1998.  His service medical 
records (SMRs) do not reveal any complaints, findings or 
diagnosis of tinnitus.  He was provided audiometric testing 
in May 1997, at which time it was noted that he had not been 
routinely exposed to hazardous noise.  Audiometry showed that 
puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
5

Included in the SMRs are records of evaluation and treatment 
of the veteran's left knee prior to service.  In October 
1989, he underwent arthroscopic surgery with joint 
debridement for a meniscus tear and synovial tag of the left 
knee.  A November 1989 orthopedic consultation noted that he 
was doing quite well, with no complaints.  Range of motion of 
the left knee was full, and isokinetic tests did not show any 
strength deficits.  The diagnostic impression was no 
disability.  The physician noted that the veteran was 
enlisting in the Army, and that he could see no reason why 
the veteran could not participate without restrictions.  

On service enlistment examination the veteran's lower 
extremities were normal.  The examination report notes that 
he had an orthopedic consultation with X-ray in November 
1989, and that it revealed no problems.  In October 1990 the 
veteran complained of left knee pain after falling and 
landing on the knee.  The diagnostic assessment was left knee 
sprain.  In September 1992 the veteran complained of the knee 
giving way with increased pain over the last month.  Physical 
examination showed crepitus and a positive comparison test.  
The diagnostic assessment was probably early degenerative 
joint disease of the left knee, rule out loose body.  A 
September 1992 X-ray showed no evidence of fracture, 
dislocation, loose joint body or calcification of the 
menisci.  There was a normal appearing fabella.   In October 
1992 the veteran was seen in the emergency room for left knee 
pain.  The knee was placed in a knee immobilizer and he was 
given a crutch.  On orthopedic visit the following day, the 
diagnostic impression was torn left lateral meniscus.  A 
December 1992 MRI of the left knee produced a diagnostic 
impression of 3cm x 2 cm mass in the distal femoral 
metaphysic in continuity with the fused physics and 
intrasubstance degenerative change of the posterior horn of 
the medial meniscus without frank tear.  In January 1993, the 
veteran was put on a profile for "torn cartilage of the left 
knee."  On January 1994 orthopedic visit it was noted that 
the veteran had left knee pain off and on, and that he had a 
golf ball sized cyst.  The diagnostic impression was left 
knee pain and cystic lesion of the left femur.  There is no 
report of separation examination of record.  

A June 2003 VA medical examination produced diagnostic 
impressions of chronic knee pain associated with knee sprain 
with no reduction in range of motion, no evidence of muscle 
wasting, but some definite slight laxity of collateral 
ligaments and a 2 cm cyst of the medial distal femur that 
appeared benign.    Regarding the knee, the veteran reported 
that he missed about two days of work per year as a result of 
his knee problems.  At times, and for no reason whatsoever, 
the knee would suddenly start to throb and he had a deep 
seated pain, which was continuous.  Stooping would aggravate 
the knee, and about two to three times per month the knee 
would suddenly buckle and sort of give way.  The knee would 
swell up at least eight times a year but would usually settle 
down overnight.  Physical examination of the knees showed 
that the left knee looked a little puffy and was not as well 
defined as the right.  There was some definite increased 
laxity of the collateral ligaments of the left knee as 
compared to the right.  The rest of the examination of the 
left knee was normal.

On June 2003 VA audiological examination, audiometry showed 
that puretone thresholds, in decibels, were:  




HERTZ



1000
2000
3000
4000
RIGHT
15
10
10
15
LEFT
10
10
10
5

The examiner noted that both the veteran's induction physical 
and final hearing test in May 1997 showed hearing within 
normal limits and that the June 2003 audiometry also showed 
hearing within normal limits.  The veteran reported that his 
tinnitus occurred bilaterally 2 to 3 times per week lasting 
less than two minutes and the examiner commented that this 
was not a typical characterization of someone with tinnitus 
due to noise exposure.  He also commented that it was not 
uncommon for a person of normal hearing to have tinnitus with 
the frequency that the veteran reported.  Due to test results 
revealing no hearing loss and the veteran's characterizations 
of tinnitus, the examiner found that it was less likely than 
not that the veteran's hearing loss or tinnitus occurred 
while in military service.  

III.  Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  
A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. §  3.306.  It is the Secretary's burden to rebut 
the presumption of in-service aggravation by clear and 
unmistakable evidence.  See Laposky v. Brown, 4 Vet. App. 331 
(1993); Akins v. Derwinski, 1 Vet. App. 228 (1991); see also 
VAOPGCPREC 3-2003.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law. A 
pre-existing disease or injury will be presumed to have been 
aggravated by service if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).
 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Knee Disability

The veteran is entitled to a presumption of soundness on 
service entry as to left knee disability as no left knee 
defect was noted on examination for enlistment.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  However, given that 
there is a clear record of arthroscopic surgery prior to 
service, the Board finds that this is clear and unmistakable 
evidence that the veteran had some sort of pre-existing 
injury left knee pathology (at least an arthroscopic surgery 
scar).  

However, as the left knee became symptomatic during service 
the veteran is also entitled to a further presumption that 
his left knee disability was aggravated by his service; and 
this presumption likewise is rebuttable only by clear and 
unmistakable evidence of non-aggravation.  The Board finds 
that there is no clear and unmistakable evidence of non-
aggravation.  The record contains documentation of continual 
problems with the knee, not all attributable to the femoral 
cyst that has already been service connected.  This includes 
the veteran having difficulty with pain and the knee giving 
way, a specific December 1992 MRI showing degenerative change 
of the posterior horn of the medial meniscus without frank 
tear and the veteran being put on a profile in January 1993.  
The evidence of injury in service and of persistent 
symptoms/pathology continuing thereafter, i.e., laxity and 
early degenerative changes in the knee suggests that the left 
knee disability increased in severity during service.  
Consequently, the presumption of aggravation is not rebutted, 
and service connection for left knee disability manifested by 
early degenerative changes and laxity is warranted.  

Hearing loss

The record does not actually that the veteran has a current 
hearing loss disability.  The June 2003 VA audiometry showed 
that the veteran's hearing acuity is within normal limits.  
In the absence of proof of current disability, there can be 
no valid claim of service connection.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  [Notably, as the June 2003 
audiometry did not include  testing at the 500 Hertz  
frequency, as required under 38 C.F.R. §§ 3.385, 4.85, the 
Board it was inadequate. However, because there is no 
competent evidence suggesting that any hearing loss might be 
related to the veteran's service, the Board found that a 
remand for another VA audiological evaluation to ascertain 
current hearing acuity would service no useful purpose, and 
is not necessary.  See 38 C.F.R. § 3.159.]  As was noted by 
the June 2003 examiner, both the veteran's entrance hearing 
test and a May 1997 hearing test showed hearing within normal 
limits (Notably these tests did include a 500 Hz reading).  
Also, after examining the record and the veteran, the 
examiner essentially found that it was less likely than not 
that any hearing loss the veteran might have is related to 
service.  There is no medical evidence to the contrary.  
While the veteran may believe that that he has hearing loss 
that is related to service, because he is a layperson, his 
allegations are not competent evidence of a medical diagnosis 
or nexus.  "Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The preponderance of the evidence is against this claim and 
it must be denied.  

Tinnitus

There is some evidence of record of current tinnitus as the 
June 2003 VA examiner appeared to credit the veteran's report 
of tinnitus occurring bilaterally 2 to 3 times per week 
lasting less than two minutes.  However, there is no evidence 
that tinnitus became manifest is service and no evidence that 
current tinnitus is related to service.  Service medical 
records are negative for any reports of tinnitus.   The June 
2003 examiner found that it was less likely than not that the 
veteran's tinnitus occurred while in military service, and 
there is no medical evidence to the contrary.  While the 
veteran may believe that his tinnitus is related to service, 
because he is a layperson, his allegations are not competent 
evidence of a medical diagnosis or nexus.  See Espiritu, 
supra.

Accordingly, the preponderance of the evidence is against 
this claim and it must be denied.  


ORDER

Service connection for left knee disability manifested by 
early degenerative changes and ligamentous laxity is granted. 

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.       


REMAND

Service medical records do not show any actual treatment for 
low back disability.  However, an August 1997 note does show 
that the veteran requested a chiropractic consult due to his 
reported back pain on the lower left side, and on June 2003 
VA medical examination the veteran reported that he injured 
his back driving a truck.  The June 2003 VA examiner provided 
a diagnosis of chronic lumbar strain but did not offer an 
opinion as to whether the lumbar strain was related to 
service.   Given that the record contains evidence of current 
disability and evidence that the veteran may have received 
low back treatment in service, further development for 
evidence of treatment in service (and perhaps for a medical 
nexus opinion) is necessary.      

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an 
exhaustive search for any additional 
service medical records; specifically the 
search should on a separation examination 
report and any records of chiropractic 
treatment or evaluation from 1997.  The 
veteran must assist with respect to the 
latter by identifying where such treatment 
occurred.  The search should encompass a 
review of the veteran's service personnel 
records.  

2.  If, and only if, the above development 
produces some evidence of back injury, 
treatment, or disability in service, the 
RO should arrange for a VA orthopedic 
examination to determine the nature and 
likely etiology of any current low back 
disability.  In that event, the veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examining physician must 
offer opinions as to the nature and likely 
etiology of any current low back 
disability, and specifically whether such 
disability, at least as likely as not, is 
related to the veteran's service, to 
include complaints/injury therein.   The 
examiner should explain the rationale for 
all opinions given.  

3.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant until he is 
notified.     

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


